Citation Nr: 1004011	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-22 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable evaluation for herpes 
simplex virus type II prior to March 18, 2009.

2.  Entitlement to an evaluation in excess of 10 percent for 
herpes simplex virus type II from March 18, 2009.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from June 1987 to 
June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, whereby the Veteran was denied service 
connection for PTSD and granted service connection for herpes 
simplex virus type II with a noncompensable (zero percent) 
evaluation effective April 27, 2006.  In June 2009, the RO in 
Chicago, Illinois, increased the rating for herpes simplex 
virus type II to 10 percent, effective March 18, 2009.

In November 2009, the Veteran signed a power of attorney 
appointing his current representative.  At that time, the 
representative submitted a VA Form 9 (Appeal to Board of 
Veterans' Appeals), wherein it was written:  "We are 
requesting a videoconference hearing."  These were timely 
requests for a change of representation and a request for a 
personal hearing before a member of the Board.  38 C.F.R. 
§ 20.1304 (2009).  The Veteran has a right to provide hearing 
testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. § 20.700(a) (2009).  In accordance with the 
request, the Veteran must be provided an opportunity to 
present testimony during a videoconference hearing.  See 
38 C.F.R. § 20.700(e).

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a 
videoconference hearing before a member 
of the Board.  Notify the Veteran of the 
date and time of the hearing.  Allow the 
Veteran and his representative an 
opportunity to prepare for the hearing.  
The claims file should be returned to the 
Board in advance of the hearing.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

